                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MICHAEL HARRISON,                         :
               Plaintiff,                  :
                                           :
                  v.                       :             Civil No. 2:19-cv-02944-JMG
                                          :
THEODORE HARRISON, et al.,                :
                  Defendants.             :
__________________________________________

                                          ORDER

      AND NOW, this 15th day of July, 2021, upon consideration of the Accountant Defendants’

Motion for Summary Judgment (ECF No. 96); Plaintiff’s Motions for Partial Summary Judgment

(ECF No. 99, 100); Defendant Harrison’s Motion for Summary Judgment (ECF No. 102); and all

responses thereto, IT IS HEREBY ORDERED that:

      1.     The Accountant Defendants’ Motion is GRANTED;

      2.     Defendant Harrison’s Motion is GRANTED;

      3.     Plaintiff’s Motions are DENIED;

      4.     The Clerk of Court is directed to mark this action as CLOSED.




                                         BY THE COURT:




                                         /s/ John M. Gallagher
                                         JOHN M. GALLAGHER
                                         United States District Court Judge
